Name: Council Regulation (EEC) No 503/89 of 27 February 1989 instituting an exceptional emergency measure for less- favoured areas in Portugal
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  Europe
 Date Published: nan

 1 . 3 . 89 Official Journal of the European Communities No L 58/3 COUNCIL REGULATION (EEC) No 503/89 of 27 February 1989 instituting an exceptional emergency measure (or less-favoured areas in Portugal hill farming and farming in certain less-favoured areas (*), as last amended by Regulation (EEC) No 797/85, to overcome the exceptional difficulties due to the bad weather conditions prevailing in 1988, a common measure within the meaning of Article 6 (2) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (6), as last amended by Regulation (EEC) No 2048/88 (f), is hereby instituted by way of an exception. 2. The common measure involves a financial contri ­ bution from the Community to payments made by Portugal to supplement the compensatory allowances paid in 1989 pursuant to Title III of Regulation (EEC) No 797/85. The measure shall be limited to supplementary payments made under the arrangements applicable in 1989 and must comply with the limits and conditions laid down in Articles 14 and 15 of the said Regulation . 3 . However, in view of the reference income referred to in Article 2 (3) of Regulation (EEC) No 797/85, as reduced in Portugal pursuant to Council Regulation (EEC) No 1316/86 of 22 April 1986 adopting certain specific conditions for the application in Portugal of Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures (8), Portugal is hereby exempted from the restriction laid down in Article 15 (4) of Regulation (EEC) No 797/85. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the bad weather conditions affecting farmers in 1988 in the less-favoured farming areas in Portugal defined in Council Directive 86/467/EEC of 14 July 1986 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Portugal) (2) have aggravated the natural handicap of those areas and caused liquidity problems for those farmers ; Whereas, by way of an exception, an emergency measure is required to raise the income of the said farmers in the immediate future ; whereas, in view of Portugal's budgetary difficulties, provision should be made for intervention by the Community to implement that measure ; Whereas, on account of Portugal's weak administrative structures, a supplement to the compensatory allowances provided for in Title III of Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (3), as last amended by Regulation (EEC) No 11 37/88 (4), would provide a suitable means of allocating the aid without incurring expenditure and administrative delays ; whereas, as a consequence, Portugal should be exempted from complying with Article 1 5 (4) of that Regulation, which limits the maximum amount eligible for the compensatory allowance to 50 % of the reference income per MWU, so that this measure may be implemented in compliance with the extremely low reference income in Portugal, Article 2 1 . The common measure provided for in Article 1 shall apply for one year. 2. The Community's contribution shall be limited to 20 million ecus. Article 3 Articles 23, 25, 27 and 28 of Regulation (EEC) No 797/85 shall apply to the common measure provided for in Article 1 of this Regulation . HAS ADOPTED THIS REGULATION : Article 1 1 . In order to assist Portuguese farmers in less-favoured farming areas within the meaning of Article 3 of Council Directive 75/268/EEC of 28 April 1975 on mountain and Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') Opinion delivered on 17 February 1989 (not yet published in the Official Journal). 0 OJ No L 273, 24. 9 . 1986, p . 173. O OJ No L 128, 19 . 5. 1975, p. 1 . (6) OJ No L 94, 28 . 4. 1970, p. 13 . O OJ No L 185, 15 . 7. 1988, p. 1 . (8) OJ No L 115, 3 . 5 . 1986, p. 17. (3) OJ No L 93, 30. 3. 1985, p. 1 . 4) OJ No L 108 , 29. 4. 1988, p. 1 . No L 58/4 Official Journal of the European Communities 1 . 3 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1 989. For the Council The President P. SOLBES